DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para. [0067], 1st line: “his or head up” appears to mean “his or her head up”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “first outer area 131” para. [135].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1010” in Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0172410) in view of Bolas et al. (US 2014/0268356).
claim 1, Okumura teaches an electronic device (Figs. 1-3: head-mounted display 100), comprising: 
a display ([0024]); 
a communicator (Fig. 3: interface 300 and inherent circuitry inside HMD 100 connected with interface 300 collectively forming a communicator; [0035]; [0063]) comprising a circuitry, for obtaining, from an external device (Fig. 3: game device 200; Fig. 4: image processing device 700; [0038]; [0063]: “a camera attached to the head-mounted display 100”), an image ([0063]: “image photographed by a camera attached to the head-mounted display 100”) captured by the external device and information (Fig. 4: information output from point of view and line of sight acquisition section 730 that results from attitude information detected by the attitude sensor 64 of the head-mounted display 100 according to paras. [0031], [0040] and [0063]; Examiner’s Note: motion of camera in para. [0063] is substantially the same as the attitude information detected by the attitude sensor 64 of the head-mounted display 100 because both are mounted to the same user’s head) relating to at least one among an acceleration and angular velocity of the external device, the acceleration and angular velocity being measured while capturing an image ([0031]; [0063]); and 
a processor (Fig. 2: control section 10) for identifying a degree of movement of the external device (Fig. 2: control section in communication with attitude sensor 64 for identifying a degree of movement of HMD 100, which is substantially the same as camera in para. [0063] because both are mounted on the same user’s head) based on the obtained information, and controlling the display to display the image with an adjusted field of view (FOV) based on the degree of movement (paras. [0040]-[0041], [0060]; Examiner’s note: according to paras. [0040]-
Okumura does not further teach the degree of movement of the external device is defined per a preset unit time period. However, it is common knowledge defining a degree of movement of the external device per a preset unit time period (i.e., averaged movement of the external device).
Bolas, for instance, teaches in para. [0042] that an average motion of the head of a user, which is the same as an average motion of the wearable display by the user, is used to define a degree of movement.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Bolas technique with Okumura’s technique, i.e., calculating an average motion of Okumura’s camera in para. [0063] based on the measurement from Okumura’s attitude sensor 64.
Because there are limited options to define a degree of movement and an averaged movement is among the limited options and widely adopted because of its simplicity, one ordinary skill in the art would try it to optimize the result.

Regarding claim 2, Okumura/Bolas teach the electronic device as claimed in claim 1. Okumura further teaches the electronic device as claimed in claim 1, wherein the image is a virtual reality (VR) image ([0036]: “artificial three dimensional image”; [0058]: “three-dimensional space displayed on the head-mounted display 100”) including a left-eye 
wherein the processor is configured to: 
display an image of an area corresponding to a user's view point (Fig. 10: steps S10-S30) on each of the left-eye stereoscopic space image and the right-eye stereoscopic space image (Fig. 5: an exemplary peripheral mask image in either left-eye or right-eye stereoscopic space image); and 
perform an image processing (Fig. 4: functional block 750; Fig. 10) of an outer area of the displayed image (Figs. 5, 7 and 9) based on the degree of movement (Fig. 4: functional block 750 operates based on output from both functional block 730 related to the degree of movement of the head and functional block 720) and adjust the field of view (Fig. 4: output from functional block 750 being adjusted field of view; Figs. 5, 7 and 9).
Okumura/Bolas do not expressly teach the left-eye and right-eye stereoscopic space images are generated by projecting. 
Examiner takes Official Notice that it is common knowledge having the left-eye and right-eye stereoscopic space images generated by projecting.

Because there are limited options to generate images for a HMD and projecting approach is one of the limited options, one ordinary skill in the art would try it to optimize the result.

Regarding claim 3, Okumura/Bolas teach the electronic device as claimed in claim 2. In this embodiment, Okumura further teaches the electronic device as claimed in claim 2, wherein the processor is configured to variably adjust a size of the outer area to be in proportion to the degree of movement ([0060]).

Regarding claim 4, Okumura/Bolas teach the electronic device as claimed in claim 2. In this embodiment, Okumura further teaches the electronic device as claimed in claim 2, wherein the processor is configured to perform a dimming processing or a blur processing to an outline of the displayed image and adjust the field of view ([0051]; [0054]; [0062]; [0069]).

Regarding claim 5, Okumura/Bolas teach the electronic device as claimed in claim 1. Okumura further teaches the electronic device as claimed in claim 1, wherein the processor is configured to: 
per the preset unit time period, identify a shaking intensity (SI) of the external device from the information relating to the acceleration ([0031]: information resulting from “an 
identify the degree of movement based on the shaking intensity and the rotation intensity ([0031]).

Regarding claim 11, Okumura/Bolas teach the electronic device as claimed in claim 1. Okumura further teaches the electronic device as claimed in claim 1, wherein the processor is configured to: 
identify an acceleration of an object included in the image based on a moving distance of the object per the preset unit time period ([0047]: “characteristic point” reads on an object and its “motion vector” reads on a moving distance); and 
adjust a field of view of the image based on the acceleration of the object (Fig. 10: steps S40-S60).

Claim 12 is rejected for substantially the same rationale as applied to claim 1.

Claim 13 is rejected for substantially the same rationale as applied to claim 2.

Claim 14 is rejected for substantially the same rationale as applied to claim 3.

Claim 15 is rejected for substantially the same rationale as applied to claim 4.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693